Citation Nr: 0705108	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 until August 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is necessary.  Specifically, VA 
regulations provide that a Statement of the Case issued to 
the veteran must be complete enough to allow him to present 
written and/or oral arguments before the Board and must 
contain: (1) a summary of the evidence in the case relating 
to the issue or issues with which the appellant or 
representative has expressed disagreement; (2) a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (3) the determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed. 38 C.F.R. § 19.29 (2006).   
The agency of original jurisdiction will furnish the 
appellant a Supplemental Statement of the Case if a material 
defect in the Statement of the Case is discovered; or if for 
any other reason the Statement of the Case is inadequate. 38 
C.F.R. § 19.31(b) (2006). 

In the present case, the evidence of record includes a May 
2004 VA medical exam, that was not considered at the time of 
the June 2004 rating decision.  This failure of consideration 
may have been due to the medical exam's proximity in time to 
the rating decision, however, the Statement of the Case (SOC) 
dated June 2005 also failed to address the May 2004 VA 
medical exam as evidence received and considered in their 
decision.  
    
It is further noted that the May 2004 VA medical records were 
associated with the claims folder prior to the issuance of 
the SOC and yet were not addressed.  A deferred rating 
decision issued February 2005 indicates that the May 2004 
medical records were in fact received.  Thus, the June 2005 
SOC is inadequate due to the omission of available pertinent 
evidence.  See 38 C.F.R. § 19.31(b)(3).  Consequently, the 
Board remands the appealed claim for further evaluation and 
adjudication by the RO.

Accordingly, the case is REMANDED for the following action:

Review the entire record and readjudicate 
the claim of entitlement to service 
connection for bilateral hearing loss, 
issuing a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain a 
summary of the evidence relating to the 
claim, a summary of the laws and 
regulations relating to the claim, and a 
statement of the determinations on the 
claim, along with a statement providing 
the reasons for such determinations. 

The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


